COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Hector Cortez v. Veronica Garza Cortez

Appellate case number:         01-19-00296-CV

Trial court case number:       12-DCV-199184

Trial court:                   505th District Court of Fort Bend County

        On September 3, 2019, appellant, Hector Cortez, filed his appellant’s brief. Appellee,
Veronica Garza Cortez, had a briefing deadline of October 3, 2019, in which to file her brief, but
no brief has been filed. On October 9, 2019, we notified appellee that we would set the case for
submission without an appellee’s brief unless appellee: (1) filed a motion to extend time to file her
brief; or (2) filed her brief accompanied by a motion to extend time. Appellee has neither filed a
motion to extend time nor filed her appellee’s brief. Accordingly, this appeal is hereby set at issue.
       The time for filing the APPELLEE’s brief has expired. See TEX. R. APP. P. 38.6(b). Further,
the deadline has expired for appellee to respond to the notice issued by the Clerk of this Court on
October 9, 2019, requiring appellee to file either a brief or a motion to extend time to file a brief.
Accordingly, this case is now at issue and ready to be set for submission.
       It is so ORDERED.


Judge’s signature:      /s/ Evelyn V. Keyes
                        Acting individually            Acting for the Court


Date: __December 19, 2019____________________